        Case 1:15-cr-00537-VEC Document 1418 Filed 11/08/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza       USDC SDNY
                                                      New York, New York 10007
                                                                                     DOCUMENT
                                                      November 8, 2019               ELECTRONICALLY FILED
                                                                                     DOC #:
BY ECF AND EMAIL                                                                     DATE FILED: 11/08/2019
Hon. Valerie E. Caproni
United States District Court


                                             MEMO ENDORSED
Southern District of New York
40 Foley Square
New York, New York 10007

                   Re:     United States v. Solomon Aluko, 15 Cr. 537 (VEC)
                           United States v. Joseph Jeffries, 15 Cr. 537 (VEC)

Dear Judge Caproni:

         The Government writes, with concurrence of counsel for defendants Solomon Aluko
(James Branden Esq.) and Joseph Jeffries (Bennett Epstein Esq.), to update the Court regarding
the status of the Government’s discussions with these defendants to resolve their motions for
resentencing in light of the Supreme Court’s recent decision in United States v. Davis, 2019 WL
2570623 (U.S. Jun. 24, 2019). Since the Government’s last status update letter to the Court
concerning Aluko and Jeffries, the Government has extended plea offers to Aluko and Jeffries
through their respective counsel under which the Government and them would agree to the vacatur
of their convictions under Title 18, United States Code, Section 924(c) insofar as those convictions
have been rendered subject to invalidation by Davis, and both of them would plead guilty to other
criminal charges covering their offense conduct in this case and be resentenced by this Court.

        Counsel for Aluko and Jeffries have indicated that they and their clients need additional
time to consider and discuss these plea proposals. With respect to Aluko, who has been transferred
at the request of the Government from the federal prison where he had been serving his original
sentence in this case to the Metropolitan Detention Center in Brooklyn (“MDC”) to facilitate any
proceedings on his Davis-related motion, Aluko and his counsel have met in person to discuss the
Government’s plea offer to Aluko but need to have at least one additional in-person meeting on
the topic (that is expected to occur this weekend) before Aluko reaches a decision on how to
proceed. With respect to Jeffries, the Government requested that he be transferred from the federal
prison where he had been serving his original sentence in this case to a federal jail in or near the
Southern District of New York to facilitate any proceedings on his Davis-related motion, but his
transfer has been delayed by a medical hold because of medical ailments that Jeffries has been
suffering in prison. Although Jeffries and his counsel have corresponded remotely about the
Government’s plea offer, they are waiting for Jeffries arrival at a nearby jail –– which is currently
estimated to occur in late November 2019 –– to discuss the offer in person.

        To give Aluko and Jeffries sufficient time to consult their respective counsel regarding the
plea offers that have been extended to them to resolve the issues raised by their pending Davis-
        Case 1:15-cr-00537-VEC Document 1418 Filed 11/08/19 Page 2 of 2
                                                                                            Page 2


motions, the parties respectfully request leave to file a further status report on or before December
13, 2019.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:      __/s/ ______________________
                                              Samson Enzer
                                              Gina Castellano
                                              Andrew C. Adams
                                              Assistant United States Attorneys
                                              (212) 637—2342 / -2224 / -2340

Cc: All counsel of record (via ECF)




                         Application GRANTED.

                         SO ORDERED.                 Date: 11/08/2019




                         HON. VALERIE CAPRONI
                         UNITED STATES DISTRICT JUDGE
